     Case 4:20-cv-00005-BMM-JTJ Document 18 Filed 12/01/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

MATTHEW RODRIGUEZ,
                                                        CV-20-05-GF-BMM
                           Plaintiff,

          vs.                                                 ORDER

CITY OF GREAT FALLS, GREAT
FALLS POLICE DEPARTMENT, GREAT
FALLS HOSPITAL BENEFIS, TOM
HALLORAN, ERIC BAUMANN,
CLAYTON HENDERSON, and ADAM
STERGIONIS,

                           Defendants.




      Plaintiff Matthew Rodriguez filed an initial complaint (Doc. 2) on October

31, 2019, alleging civil rights claims under 42 U.S.C. § 1983. The Court issued a

screening order indicating it would require Defendants Baumann and Henderson to

respond to Rodriguez’s claims of excessive use of force in a subsequent order.

Doc. 5.     The Court found that Rodriguez had not set forth sufficient factual

allegations against the remaining Defendants and as such those remaining

Defendants were subject to dismissal. Id. The Court provided Rodriguez an

opportunity to file an amended complaint.     Id. Rodriguez filed an Amended

Complaint (Doc. 11) on June 5, 2020. The allegations in Rodriguez’s Amended
      Case 4:20-cv-00005-BMM-JTJ Document 18 Filed 12/01/20 Page 2 of 3



Complaint (Doc. 11) are identical to his initial complaint. United States Magistrate

Judge John Johnston entered a Findings and Recommendations. Doc. 13. Judge

Johnston recommended that the Court dismiss the claims against defendants City of

Great Falls, Great Falls Police Department, Great Falls Hospital Benefis, Officer

Tom Halloran, and Adam Stergionis. Doc. 13 at 3. Rodriguez filed objections to

Judge Johnston’s Findings and Recommendations. Doc. 14.

      This Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.            28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that this Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). This Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if

this Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).




                                             2
      Case 4:20-cv-00005-BMM-JTJ Document 18 Filed 12/01/20 Page 3 of 3



      Rodriguez’s objections (Doc. 14) prove improper. See Kirkegard, 2014 WL

693315. Rodriguez’s objections are not directed at Judge Johnston’s disposition;

they are a recitation of the evidence Rodriguez anticipates receiving. Id. This Court

will review for clear error this portion of Judge DeSoto’s findings and

recommendations. See Syraz, 235 F.3d at 427.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.      Judge Johnston correctly identified which of Rodriguez’s

claims were deficient and recommended that those claims be dismissed.

Doc. 13 at 3. The Court adopts Judge Johnston’s Findings and Recommendations

(Doc. 13) in full.

                                     ORDER

      Accordingly, IT IS ORDERED that defendants City of Great Falls, Great

Falls Police Department, Great Falls Hospital Benefis, Officer Tom Halloran, and

Adam Stergionis are DISMISSED.

      Dated the 1st day of December, 2020.




                                             3
